Broyles, P. J.
The record in this case is in the following state: The paper purporting to be the brief of evidence sets forth, first, the testimony of the defendant, and immediately under this testimony is the following approval of the trial judge: “The above and foregoing is approved as a true and correct brief of the oral and documentary evidence introduced on the trial of the case, and the same is ordered filed, as a part of the record thereof, Aug. 31,' 1916. At chambers. Walter *709W. Sheppard, Judge, S. C. A. J. C.” Following this approval of the trial judge is another purported brief of evidence, which contains the oral testimony of the attorney for the plaintiff, but this last “brief" is not approved or authenticated in any manner by the trial judge, and therefore can not be considered by this court. Neither can we consider the three pages of purported documentary evidence which are set forth in the record, but not attached as exhibits, four or five pages after the second purported brief of evidence, and which are not approved or authenticated in any manner by the trial judge.
Decided April 5, 1917.
Complaint; from Bryan superior court—Judge Sheppard. August 31, 1916.
W. B. Hewlett, for plaintiff in error.
The evidence of the defendant, as set forth in the approved brief of evidence, did not authorize the verdict rendered for the plaintiff, and accordingly a new trial must be granted.

Judgment reversed.


Jenkins and Bloodworth, JJ., concur.